Citation Nr: 0814980	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for prepyloric ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran had active service from July 1972 to June 1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied an increase in a 20 
percent rating for the veteran's service-connected prepyloric 
ulcer.  In July 2003, the veteran testified at a hearing 
before he undersigned.  In July 2005, July 2006, and July 
2007, the Board remanded this appeal for further development.  
The case has since been returned to the Board and is now 
ready for appellate review.


FINDING OF FACT

There is no evidence that the veteran's service-connected 
prepyloric ulcer is manifested by anemia and weight loss, 
incapacitating episodes, abdominal pain, hematemesis or 
melena.  The veteran's current symptoms are not related to 
his service-connected prepyloric ulcer, which has healed.  


CONCLUSION OF LAW

The criteria for an increased rating for prepyloric ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, 
Diagnostic Codes 5305-5306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In a July 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected prepyloric ulcer, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The September 2002 
rating decision explained the criteria for the next higher 
disability rating available for prepyloric ulcer under the 
applicable diagnostic code.  A February 2003 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
prepyloric ulcer, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  A February 
2007 supplemental statement of the case stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's prepyloric ulcer is currently evaluated at 20 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7305 (duodenal ulcer).  The veteran's disability has been 
rated at 20 percent continuously since October 1980.  He 
asserts that his symptoms entitle him to a higher rating.  
Specifically, he testified at his travel board hearing in 
July 2003, that he had unexplained weight loss of 30 pounds 
over the previous four months.  He further testified that his 
ulcer required him to see a stomach specialist once a week, 
and that it "had a lot to do with" his leaving his job more 
than 10 years ago.  He claims that he is taking several 
medications which affect his ability to concentrate and do 
not relieve his symptoms completely.  He says his symptoms 
include vomiting 2-3 times per week, passing blood, changes 
in appetite and inability to tolerate some foods. 

The claim file contains a June 2006 letter from G. Robertson, 
M.D., stating that he has treated the veteran for epigastric 
pain, gastroparesis, metamorphosis of the liver, and 
esophageal spasms, since 1981.  Records of this treatment 
dated from February 1981 to June 2003 have been associated 
with the claim file.  The evidence includes the report of an 
esophagogastroduodenoscopy (EGD) done by Dr. Robertson in 
December 2000, in which he noted that no ulceration was seen.  
The final diagnoses were mild antral gastritis, non-cardiac 
chest pain, and chronic esophagitis.  Dr. Robertson performed 
another EGD on the veteran in October 2002, in which he 
diagnosed the veteran's condition as distal esophageal spasm, 
hiatal hernia, and chronic distal esophagitis.  No ulcers 
were noted.  Dr. Robertson reported that all areas of the 
stomach were normal, except that there was mild antral 
gastritis.  Dr. Robertson reported these examinations in 
letters to B. Bradshaw, M.D. (who appears to be the veteran's 
care manager) dated in December 2000 and October 2002.  The 
evidence also includes a letter to Dr. Bradshaw dated in June 
2003, in which Dr. Robertson states that he saw the veteran 
for further evaluation of his persistent upper abdominal 
symptoms with nausea and occasional pain.  In this letter, he 
mentions that the veteran was recently in the emergency room 
and his laboratory studies were normal.  

The veteran underwent a VA examination in June 2002.  He 
reported that he had vomiting, but he denied hematemesis or 
melena.  He stated that he usually had abdominal pain, gas, 
and bloating after eating, as well as some nausea.  He 
reported diarrheal stools at least two times per week, two to 
three stools per day.  He also reported abdominal pain in the 
epigastric region, with nausea and vomiting occurring 
sometimes.  The examiner found no evidence of anemia and 
noted the veteran reported gaining 15 pounds in the past 
month because of his diabetes medication.  The examiner 
observed that there was tenderness to palpitation and 
percussion in the bilateral lower quadrants and in the 
epigastric region.  The examiner diagnosed peptic ulcer 
disease, noting that the veteran was taking Prevacid and 
continuing to experience significant abdominal pain including 
gaseous disturbances, nausea, vomiting, and burning type pain 
of the epigastrium.  

The evidence includes outpatient records from the VA Medical 
Center (VAMC) in Richmond, dated between June 2002 and April 
2007.  At an appointment in February 2005, the veteran 
reported midepigastric pain with no changes in bowel habits, 
no melena or blood, and occasional diarrhea caused by his 
diabetes medication.  In July 2005, the veteran went as a 
walk-in to the outpatient clinic to request a stronger 
medicine for his stomach.  In March 2006, the veteran 
appeared at the urgent care clinic complaining of nausea, 
vomiting with a small amount of blood, diarrhea, occasional 
dizziness, and intermittent epigastric pain.  On examination, 
he was found to have soft, non-distended mild epigastric 
tenderness, with no rebound or guarding, and normoactive 
bowel sounds.  In April 2007, the veteran underwent an 
abdominal radiography, which demonstrated no evidence of 
ulcerative disease.  Mild gastroesophageal reflux was 
observed.  

The veteran underwent a VA examination in December 2005.  He 
reported that he had nausea and vomiting daily, sometimes 
with blood, and that he had melena.  The examination 
demonstrated that he had lost approximately 36 pounds over 
the past 6 months.  The veteran stated that this weight loss 
was due to epigastric discomfort and vomiting; however, the 
examiner, having reviewed the claim file, noted that his 
primary care provider had put him on a weight-reduction diet, 
and she was therefore unable to determine the cause of the 
weight loss without resorting to speculation.  The examiner 
noted he had no signs of anemia.  He had mild tenderness to 
palpitation in the substernal area precipitated with moderate 
pressure.  She noted his in-service prepyloric ulcer, as well 
as subsequent evidence of questionable duodenal ulcer bulb, 
hiatal hernia, and chronic esophagitis.  The examiner noted 
that the veteran did not have incapacitating episodes 
averaging 10 days or more for a minimum of 4 times a year.  
Rather, he had about two days per month in which he 
experienced vomiting and esophageal symptoms, which the 
veteran said were partially relieved by his standard therapy 
of Prevacid.  The examiner diagnosed prepyloric ulcer, 
healed, and hiatal hernia, mild distal esophagitis, and 
gastroesophageal reflux disease.  In a July 2006 addendum, 
she concluded that the veteran's symptomatology of epigastric 
discomfort, nausea, and vomiting are more likely than not a 
result of his diagnosed distal esophagitis and esophageal 
spasm, and not related to his service-connected prepyloric 
ulcer, which is healed.  

The evidence includes an April 2006 letter from Dr. Bradshaw, 
in which he states that the veteran described to him his 
"long 30 plus year history of gastric problems including 
ulcers and dyspepsia."  Dr. Bradshaw notes that the veteran 
suffers from chronic GI problems, including possibly diabetic 
gastroparesis, and that he has referred him to a 
gastroenterologist.  The evidence also includes a March 2006 
letter from T. Satterwhite, F.N.P., stating that the veteran 
is being treated in her clinic for coronary artery disease, 
hypertension, hypercholesterolemia, GERD [gastroesophageal 
reflux disease], and diabetes mellitus.  

Under DC 7305, a 20 percent rating is assigned for moderate 
ulcer disease with recurring episodes of severe symptoms two 
or three times per year averaging ten days in duration, or 
with continuous moderate manifestations.  A 40 percent rating 
is assigned for moderately severe ulcer disease where 
symptoms less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Diagnostic Code 7306, gastrojejunal 
ulcer, affords a 40 percent rating where there are moderately 
severe symptoms, such as intercurrent episodes of abdominal 
pain at least once a month partially or completely relieved 
by ulcer therapy, or mild and transient episodes of vomiting 
or melena.  38 C.F.R. § 4.114, Diagnostic Code 7306 (2007).  

The evidence shows that the veteran's service-connected 
prepyloric ulcer has healed.  This was the express finding of 
the most recent VA examination, and no ulcers have been shown 
by any of the clinical evidence submitted since the veteran's 
claim was filed in October 2001.  Furthermore, the veteran 
has submitted letters from three different private providers, 
one of whom has treated him since 1981, and none states that 
he has been diagnosed with ulcers.  The evidence shows that, 
in the last 20 years, only one medical professional has 
diagnosed peptic ulcer disease.  This diagnosis appears to 
have based on findings of abdominal tenderness and on the 
veteran's subjective statements about his medical history.  
Given that this examiner did not note any objective evidence 
of ulcer through imaging or other clinical tests, her 
diagnosis is outweighed by the other medical evidence, 
including two EGDs and an abdominal radiography which 
revealed that no ulcers were present.  The Board finds that 
the veteran's symptoms are due to other gastric ailments 
which have not been shown to be related to service; 
therefore, there is no basis for an increased rating.  
38 C.F.R. § 4.14.  

It should also be noted that the veteran's symptoms do not 
approximate the severity required for a higher rating under 
DC 7305, even if they were caused by a service-connected 
disability.  He does not have anemia, and his reported weight 
loss has not been shown to be related to his stomach 
disorders.  He does not have incapacitating episodes of 10 
days or more four times a year.  Moreover, while the veteran 
testified that his gastric symptoms "had a lot to do with" 
his being unable to work, the Board notes that a February 
2001 letter from his cardiologist states that he is unable to 
work due to cardiovascular disease.  The veteran does have 
many of the symptoms required for an increased rating under 
DC 7306; however, he has not been diagnosed with 
gastrojejunal ulcer and, as noted above, the evidence shows 
that he currently has no ulcers of any kind.  

Based on the evidence, the veteran's service-connected 
prepyloric ulcer does not warrant an increased rating during 
any time within the appeal period.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107(b).  

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
service-connected prepyloric ulcer.  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not suggested by the record. 


ORDER

A disability rating in excess of 20 percent for prepyloric 
ulcer is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


